Execution Copy

The St. Joe Company



--------------------------------------------------------------------------------



First Amendment
Dated as of July 30, 2007

to

Note Purchase Agreements
Dated as of August 25, 2005



--------------------------------------------------------------------------------



Re: $65,000,000 5.28% Senior Notes, Series G, due August 25, 2015

$65,000,000 5.38% Senior Notes, Series H, due August 25, 2017
$20,000,000 5.49% Senior Notes, Series I, due August 25, 2020

1

First Amendment to Note Purchase Agreements

This First Amendment dated as of July 30, 2007 (the or this “First Amendment”)
to the Note Purchase Agreements each dated as of August 25, 2005 is between The
St. Joe Company, a Florida corporation (the “Company”), and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”).

Recitals:

A. The Company and each of the Noteholders, together with the other Purchasers
listed on Schedule A to the hereinafter defined Note Agreements, have heretofore
entered into separate and several Note Purchase Agreements each dated as of
August 25, 2005 (collectively, as amended, the “Note Agreements”). The Company
has heretofore issued (a) $65,000,000 in aggregate principal amount of its 5.28%
Senior Notes, Series G, due August 25, 2015, (b) $65,000,000 in aggregate
principal amount of its 5.38% Senior Notes, Series H, due August 25, 2017, (c)
$20,000,000 in aggregate principal amount of its 5.49% Senior Notes, Series I,
due August 25, 2020 (collectively, the “Notes”) pursuant to the Note Agreements.
The Noteholders who are signatories hereto are the holders of more than 51% of
the outstanding principal amount of the Notes.

B. The Company and the Noteholders now desire to amend the Note Agreements in
the respects, but only in the respects, hereinafter set forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreements, as amended hereby, unless herein defined or the
context shall otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

2



    Section 1. Amendments.

Section 1.1. Section 9 of the Note Agreements shall be and is hereby amended by
adding at the end thereof a new Section 9.9 to read as follows:

“Section 9.9. Most Favored Lender Status. If at any time after the Amendment
Effective Date (a) the Company enters into any amendment, modification or
termination of the net worth covenant in Section 9.1(e) of the Bank Credit
Agreement or any related definitions or adds an additional net worth covenant
thereto or to any replacement thereof (collectively, the “New Financial
Covenant”), then and in any such event the Company shall give written notice
thereof to each holder of the Notes not later than thirty days following the
date of execution of such amendment, modification, addition or termination
thereof, as the case may be. Effective on the date of such amendment,
modification, addition or termination of the net worth covenant in
Section 9.1(e) of the Bank Credit Agreement, as the case may be, such New
Financial Covenant or Covenants and related definitions shall then and thereupon
be deemed to have been incorporated herein and/or amended, modified, added or
terminated, as the case may be. Any event of default in respect of any such New
Financial Covenant so included herein shall be deemed to be an Event of Default
pursuant to Section 11(c) and otherwise subject to all applicable terms and
provisions of this Agreement. The Company further covenants to promptly execute
and deliver at its expense (including, without limitation, the fees and expenses
of one counsel for the holders of the Notes) each and every amendment to this
Agreement in form and substance satisfactory to the Required Holders and the
Company evidencing the amendment of this Agreement to include, modify or
exclude, as the case may be, any such New Financial Covenant, provided that the
execution and delivery of any such amendment shall not be a precondition to the
effectiveness of such amendment, but shall merely be for the convenience of the
parties hereto.”

Section 1.2. Section 10.1 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.1. Leverage Ratio. The Company and its Subsidiaries will not as at
the end of each fiscal quarter permit the ratio of Consolidated Indebtedness to
Total Asset Value to exceed 0.55 to 1.00, with any determination of Consolidated
Indebtedness and Total Asset Value pursuant to this Section 10.1 to exclude
(x) Indebtedness attributable to Qualified Senior Notes and (y) Qualified
Installment Sale Notes.”

Section 1.3. Section 10.2 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.2. Unencumbered Asset Value Ratio. The Company and its Subsidiaries
will not permit as at the end of each fiscal quarter the ratio of Total
Unencumbered Asset Value to Total Unsecured Indebtedness to be less than 1.75 to
1.00, with any determination of Total Unsecured Indebtedness and Total
Unencumbered Asset Value pursuant to this Section 10.2 to exclude
(x) Indebtedness attributable to Qualified Senior Notes and (y) Qualified
Installment Sale Notes.”

Section 1.4. Section 10.3 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.3. Secured Indebtedness Ratio. The Company and its Subsidiaries will
not as at the end of each fiscal quarter permit the ratio of Total Secured
Indebtedness to Total Asset Value to exceed 0.40 to 1.00, with any determination
of Total Secured Indebtedness and Total Asset Value pursuant to this
Section 10.3 to exclude (x) Indebtedness attributable to Qualified Senior Notes
and (y) Qualified Installment Sale Notes.”

Section 1.5. Section 10.4 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.4. (a) Fixed Charges Coverage Ratio. The Company and its
Subsidiaries will not permit as at the end of each fiscal quarter the ratio of
Consolidated Net Earnings Available for Fixed Charges for the four immediately
preceding fiscal quarters (taken as a single accounting period) to Consolidated
Fixed Charges for such four fiscal quarter periods to be less than 2.5 to 1.0,
with any determination of Consolidated Net Earnings Available for Fixed Charges
pursuant to this Section 10.4 to exclude (i) Indebtedness attributable to
Qualified Senior Notes (and any Interest Expense thereon) and (ii) any interest
income attributable to Qualified Installment Sale Notes.

(b) Minimum Net Worth. The Company will not at any time permit Tangible Net
Worth to be less than $1,000,000,000, with any determination of Tangible Net
Worth pursuant to this Section 10.4 to exclude (i) Indebtedness attributable to
Qualified Senior Notes and (ii) Qualified Installment Sale Notes.”

Section 1.6. Section 10.5(a)(iv) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(iv) additional Indebtedness of the Company and its Subsidiaries; provided that
at the time of creation, issuance, assumption, guarantee or incurrence thereof
and after giving effect thereto and to the application of the proceeds thereof:

(1) the ratio of Consolidated Indebtedness to Total Asset Value as at such date
shall not exceed 0.55 to 1.00, with any determination of Consolidated
Indebtedness and Total Asset Value pursuant to this Section 10.5(a)(iv) to
exclude (A) Indebtedness attributable to Qualified Senior Notes and
(B) Qualified Installment Sale Notes;

(2) the ratio of Total Unencumbered Asset Value to Total Unsecured Indebtedness
as at such date shall not be less than 1.75 to 1.00, with any determination of
Total Unencumbered Asset Value to Total Unsecured Indebtedness pursuant to this
Section 10.5(a)(iv) to exclude (A) Indebtedness attributable to Qualified Senior
Notes and (B) Qualified Installment Sale Notes;

(3) the ratio of Total Secured Indebtedness to Total Asset Value as at such date
shall not exceed 0.40 to 1.00, with any determination of Total Secured
Indebtedness to Total Asset Value pursuant to this Section 10.5(a)(iv) to
exclude (A) Indebtedness attributable to Qualified Senior Notes and
(B) Qualified Installment Sale Notes; and

(4) Total Unsecured Subsidiary Indebtedness as at such date shall not exceed 10%
of Total Asset Value as at such date, with any determination of Total Unsecured
Subsidiary Indebtedness and Total Asset Value pursuant to this
Section 10.5(a)(iv) to exclude (A) Indebtedness attributable to Qualified Senior
Notes and (B) Qualified Installment Sale Notes; and.”

Section 1.7. Section 10.5(a)(v) of the Note Agreements shall be and is hereby
amended by replacing the “.” with “; and”.

Section 1.8. Section 10.5(a) of the Note Agreements shall be and is hereby
further amended by adding at the end thereof a new clause (a)(vi) to read as
follows:

“(vi) Indebtedness evidenced by the Qualified Senior Notes.”

Section 1.9. Section 10.5(b) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(b) The Company will not as at the end of each fiscal quarter permit Total
Unsecured Subsidiary Indebtedness to exceed 10% of Total Asset Value, with any
determination of Total Unsecured Subsidiary Indebtedness and Total Asset Value
pursuant to this Section 10.5(b) to exclude (i) Indebtedness attributable to
Qualified Senior Notes and (ii) Qualified Installment Sale Notes.”

Section 1.10. Section 10.6(i) of the Note Agreements shall be and is hereby
amended by replacing the “.” with “; and”.

Section 1.11. Section 10.6 of the Note Agreements shall be and is hereby further
amended by adding at the end thereof a new paragraph (j) to read as follows:

“(j) Liens on the Qualified Installment Sale Notes and the Qualified Letter of
Credit created or incurred in connection with the Qualified Installment Sale
Transaction to secure the Qualified Senior Notes.”

Section 1.12. Section 10.8 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.8. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except in the ordinary course of and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided, however, the Qualified Installment Sale
Transaction shall not be subject to the requirement that it be in the ordinary
course of the Company’s business.”

Section 1.13. Section 11(c) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(c) the Company defaults in the performance of or compliance with any term
contained in Sections 10.1 through 10.8 or any New Financial Covenant; or”

Section 1.14. Section 11(f) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than Indebtedness
evidenced by the Qualified Senior Notes) that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company is in default in the performance of or
compliance with any term of the 2002 Note Documentation, the 2004 Note
Documentation or any Additional Note Purchase Agreement and as a consequence of
such default or condition such Indebtedness has become, or has been declared (or
one or more Persons are entitled to declare such Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount of at least $10,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared, due and payable before its stated maturity or
before its regularly scheduled dates of payment, or (iv) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (1) the Company or any Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $10,000,000, or (2) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Indebtedness;
or”

Section 1.15. The following definitions shall be added in alphabetical order to
Schedule B to the Note Agreements:

“Amendment Effective Date” means the “Effective Date” as defined in the First
Amendment.

“Adjusted Total Asset Value” means the sum of all of the following (without
duplication) of the Company and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis: (a) with
respect to each Commercial Property (other than a Development Property and a
Property acquired during the most recent period of four consecutive fiscal
quarters) owned by the Company or any Subsidiary, the quotient of (i) Net
Operating Income attributable to such Commercial Property for the period of four
consecutive fiscal quarters most recently ended divided by (ii) the
Capitalization Rate, plus (b) the GAAP book value of Properties acquired during
the most recent period of four consecutive fiscal quarters, plus (c) with
respect to each Development Property and each other Property that is under
development, Construction-in-Process until the earlier of the (i) one year
anniversary date of project completion or (ii) the fiscal quarter after the
Property achieves an Occupancy Rate of 80%, plus (d) the GAAP book value of all
Amenities, plus (e) the value of Unimproved Land as determined in accordance
with the definition thereof, plus (f) the GAAP book value of all other
Properties not otherwise included in any of the immediately preceding
clauses (a) through (e), plus (g) the undepreciated GAAP book value of all other
tangible assets of the Company, each of the Subsidiary Guarantors and their
respective Subsidiaries that would, in accordance with GAAP, be classified as
assets on a consolidated balance sheet of the Company, the Subsidiary Guarantors
and their respective Subsidiaries as of such date. The Company’s pro rata share
of assets held by Unconsolidated Affiliates will be included in Adjusted Total
Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Adjusted Total Asset Value, Net
Operating Income from Commercial Properties disposed of by the Company or any
Subsidiary during the immediately preceding period of four consecutive fiscal
quarters of the Company shall be excluded. For the purposes of calculating the
value of undepreciated tangible assets under the immediately preceding
clause (g), assets included in the Parking Transactions (whether or not such
assets are consolidated for financial accounting purposes) shall be included,
except to the extent that the Adjusted Total Asset Value attributable to assets
included in the Parking Transactions would exceed 10% of the Adjusted Total
Asset Value, in which case such excess shall be excluded.

“Amenity” means an amenity (such as a pool, golf course, club house, sporting
club, marina, bait shop, amusement facility or the like) directly associated
with a project of the Company in the ordinary course of business and consistent
with past practices.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.40 per square foot for office Properties and $0.15 per
square foot for retail or industrial Properties times (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in determinations of Capital Reserves. If the term Capital Reserves is
used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Company
and its Subsidiaries and a proportionate share of all Properties of all
Unconsolidated Affiliates.

“Capitalization Rate” means eight and three quarters percent (8.75%).

“Commercial Property” means any operating Property that is operating, or is to
be developed, as retail, office, industrial or multifamily apartments for rent.

“Construction-in-Process” means cash expenditures for improvements (including
indirect costs internally allocated and development costs) determined in
accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.

“Development Property” means a Commercial Property currently under development
that has not achieved an Occupancy Rate of at least 80%, or on which the
improvements (other than tenant improvements on unoccupied space) related to the
development have not been completed. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80%.

“Disposed Property” means approximately 33,035 acres of real property located in
Chattahoochee and Stewart Counties, Georgia conveyed to Timbervest Partners
Stewart I, LLC and Timbervest Partners Stewart II, LLC on June 1, 2007.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“First Amendment” means that certain First Amendment to Note Purchase Agreements
dated as of July 30, 2007 among the Company and the holders of the Notes party
thereto.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Net Operating Income” or “NOI” means, for any Commercial Property and for a
given period, the sum of the following (without duplication and determined on a
consistent basis with prior periods): (a) rents and other revenues received in
the ordinary course from such Commercial Property (including proceeds of rent
loss or business interruption insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Commercial Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Commercial Property, but
specifically excluding general overhead expenses of the Company or any
Subsidiary and any property management fees) minus (c) the Capital Reserves for
such Commercial Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of three percent (3.0%) of the gross
revenues for such Commercial Property for such period.

“New Financial Covenant” is defined in Section 9.9.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage units of such Property. For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy a
Property notwithstanding a temporary cessation of operations for renovation,
repairs or other temporary reason, or for the purpose of completing tenant
build-out or that is otherwise scheduled to be open for business within 90 days
of such date.

“Parking Transactions” means certain structured facility and related
transactions pursuant to which an unrelated developer entity will develop or
purchase new real estate projects under the contractual direction and control of
the Company. Each Parking Transaction will have substantially the following
attributes: (i) up to 100% of the capital for such development will be financed
by the unrelated developer entity through the issuance of a combination of
Equity Interests and Indebtedness; (ii) the Company (or a Subsidiary of the
Company) will lease the projects and will have the option to purchase the
projects for cost; (iii) the Company may or may not Guaranty the Indebtedness
issued by the unrelated developer entity and, in the case of a lease arrangement
between the unrelated developer entity and a Subsidiary of the Company, may or
may not Guaranty the lease obligations of such Subsidiary; and (iv) the Company
expects that such purchases will be made when they can be matched with land
sales to create a tax-free exchange.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Company, any Subsidiary or any Unconsolidated Affiliate
of the Company and which is located in a state of the United States of America
or the District of Columbia.

“Qualified Installment Sale Notes” means those certain promissory notes due to
Timberland Company issued by Timbervest Partners I SPV, LLC and Timbervest
Partners II SPV, LLC having a term of fifteen years in payment of the purchase
price for the Disposed Property sold in the Qualified Installment Sale
Transaction, which promissory notes are secured by the Qualified Letters of
Credit.

“Qualified Installment Sale Transaction” means the sale of the Disposed Property
in exchange for the Qualified Installment Sale Notes, which Qualified
Installment Sale Notes were assigned, together with the Qualified Letters of
Credit, for cash to the Qualified SPE which in turn issued its Qualified Senior
Notes to a trustee acting on behalf of Persons acquiring interests in such
Qualified Senior Notes in a private placement.

“Qualified Letters of Credit” means those certain standby letters of credit
issued by Wachovia Bank, National Association, in its capacity as letter of
credit issuer and in a stated amount equal to the face amount of the Qualified
Installment Sale Notes plus 210 days of accrued and unpaid interest.

“Qualified Senior Notes” means the senior promissory notes issued by the
Qualified SPE to a trustee acting on behalf of Persons acquiring interests in
such notes in an institutional private placement in connection with the
Qualified Installment Sale Transaction and secured solely by the Qualified
Installment Sale Notes and the Qualified Letters of Credit held by such
Qualified SPE and without recourse to the Company or any other Subsidiary.

“Qualified SPE” means Georgia Timber Finance I, LLC, a wholly-owned Subsidiary
of Timberland Company, formed as a special purpose entity in connection with the
Qualified Installment Sale Transaction for the sole purpose of (a) owning and
holding the Qualified Installment Sale Notes issued in connection with such
Qualified Installment Sale Transaction, together with the Qualified Letters of
Credit securing such Qualified Installment Sale Notes, (b) issuing the Qualified
Senior Notes to be secured solely by such Qualified Installment Sale Notes and
the Qualified Letter of Credit and (c) engaging in other activities incidental
to the foregoing.

“Tangible Net Worth” means Adjusted Total Asset Value minus Total Indebtedness.

“Timberland Company” means St. Joe Timberland Company of Delaware, LLC, a
Subsidiary of the Company.

“Total Indebtedness” means all Indebtedness of the Company and all Subsidiaries
determined on a consolidated basis.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

Section 1.16. The definitions of “Bank Credit Agreement” and “Unimproved Land”
in Schedule B shall be and is hereby amended in its entirety to read as follows:

“ “Bank Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated July 22, 2005 among the Company, the lenders named therein and
Wachovia Bank, National Association, as Administrative Agent, as amended by that
certain First Amendment dated February 26, 2007 and that certain Second
Amendment dated June 28, 2007, as the same may from time to time be further
amended, supplemented, modified, refinanced, renewed or replaced.”

“Unimproved Land” means (i) land on which no development (other than
improvements that are not material or are temporary in nature) has occurred and
(ii) land on which a project is currently under development so long as the
calculation of Adjusted Total Asset Value does not include any NOI attributable
to such Property. For purposes of this Agreement, Unimproved Land shall be
valued as follows:

(a) $50,000 per acre for acreage related to the Company’s Residential Real
Estate segment which is either entitled or currently in the entitlement
process; 

(b) $2,000 per acre for acreage related to the Company’s Residential Real Estate
segment which is neither entitled nor currently in the entitlement process; 

(c) $8,000 per acre for acreage related to the Company’s Rural Land Sales
segment which is either entitled or currently in the entitlement process; 

(d) $1,500 per acre for acreage related to the Company’s Rural Land Sales
segment which is neither entitled nor currently in the entitlement process;

(e) $40,000 per acre for acreage related to Company’s Commercial segment which
is either entitled or currently in the entitlement process;

(f) $1,750 per acre for acreage related to Company’s Commercial segment which is
neither entitled or in the entitlement process;

(g) $1,500 per acre for acreage classified by the Company as ANRR Right-of-Way,
Conservation/Mitigation, Corporate, Mitigation, or Overlap; and

(h) $1,200 per acre for acreage classified by the Company as Timberland or not
elsewhere classified by the Company.

For land valuation purposes the Company’s RiverCamps and WhiteFence Farms
projects will be included in subparagraphs (c) or (d) above, as appropriate. For
the avoidance of doubt, a project is deemed entitled when all major
discretionary governmental land-use approvals have been received. The Company
and each of the holders of the Notes acknowledge that an entitled project may
require additional permits for development and/or build-out and also may be
subject to legal challenge. The per acre values set forth above will be reviewed
on each anniversary date of the Closing and adjusted as requested by the Company
and consented to by the Required Holders or as otherwise reasonably determined
by the Required Holders in good faith after consultation with the Company.”



    Section 2. Representations and Warranties of the Company.

Section 2.1. To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:

(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

(b) the Note Agreements, as amended by this First Amendment, constitute the
legal, valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(c) the execution, delivery and performance by the Company of this First
Amendment (i) does not require the consent or approval of any governmental or
regulatory body or agency, and (ii) will not (A) violate (1) any provision of
applicable law, statute, rule or regulation or its certificate of incorporation
or bylaws, (2) any order of any court or any rule, regulation or order of any
other agency or government binding upon it, or (3) any provision of any material
indenture, agreement or other instrument to which it is a party or by which its
properties or assets are or may be bound, including, without limitation, the
Bank Credit Agreement, or (B) result in a breach or constitute (alone or with
due notice or lapse of time or both) a default under any indenture, agreement or
other instrument referred to in clause (ii)(A)(3) of this Section 2.1(c);

(d) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing; and

(e) all the representations and warranties contained in Section 5 of the Note
Agreements are true and correct in all material respects with the same force and
effect as if made by the Company on and as of the date hereof, except the
representations and warranties set forth in Sections 5.3 and 5.4, in the final
two sentences of Section 5.9 and in the first sentence of Section 5.15 which are
true and correct as of the date of the issuance of the Notes.



    Section 3. Conditions to Effectiveness of This First Amendment.

Section 3.1. This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied (the “Effective Date”):

(a) executed counterparts of this First Amendment, duly executed by the Company
and the holders of at least 51% of the outstanding principal of the Notes, shall
have been delivered to the Noteholders;

(b) the Noteholders shall have received a copy of the resolutions of the Board
of Directors of the Company authorizing the execution, delivery and performance
by the Company of this First Amendment, certified by its Secretary or an
Assistant Secretary;

(c) the Noteholders shall have received a copy of the Second Amendment to the
Bank Credit Agreement;

(d) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof and the
execution and delivery by the Company of this First Amendment shall constitute
certification of the same;

(e) the Noteholders shall have received the favorable opinion of counsel to the
Company as to the matters set forth in Sections 2.1(a), 2.1(b) and 2.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders; and

(f) each holder of a Note shall have received a non-refundable fee equal to
0.10% of the aggregate outstanding principal amount of the Notes held by such
holder.

      Upon receipt of all of the foregoing, this First Amendment shall become
effective.

Section 4.
  Payment of Noteholders’ Counsel Fees and Expenses.

Section 4.1. The Company agrees to pay upon demand, the reasonable fees and
expenses of Chapman and Cutler LLP, counsel to the Noteholders, in connection
with the negotiation, preparation, approval, execution and delivery of this
First Amendment.



    Section 5. Miscellaneous.

Section 5.1. This First Amendment shall be construed in connection with and as
part of each of the Note Agreements, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Note Agreements and the Notes are hereby ratified and shall be and remain
in full force and effect.

Section 5.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Agreements without making specific reference to this First
Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires.

Section 5.3. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 5.4. This First Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

Section 5.5. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

[Remainder of Page Intentionally Blank]





3



      The St. Joe Company



      By /s/ Stephen W. Solomon



    Stephen W. Solomon
Senior Vice President and Treasurer

Accepted and Agreed to:



      Allianz Life Insurance Company of North America

     
By
  /s/ Brian F. Landry
 
   
 
  Name: Brian F. Landry
Title: Vice President



    Allstate Insurance Company

     
By
  /s/ Robert B. Bodett
 
   
 
  Name: Robert B. Bodett
By
  /s/ Jerry D. Zinkula
 
   
 
  Name: Jerry D. Zinkula
Authorized Signatories



    Allstate Life Insurance Company

     
By
  Robert B. Bodett
 
   
 
  Name: Robert B. Bodett
By
  Jerry D. Zinkula
 
   
 
  Name: Jerry D. Zinkula
Authorized Signatories

4



      Companion Life Insurance Company

     
By
  /s/ Curtis R. Caldwell
 
   
 
  Name: Curtis R. Caldwell
Title: Authorized Signer



    Mutual of Omaha Insurance Company

     
By
  /s/ Curtis R. Caldwell
 
   
 
  Name: Curtis R. Caldwell
Title: Vice President



    General Electric Capital Assurance Company

By /s/ Scott Sell



    Name: Scott Sell



      Title: Investment Officer



      GE Life and Annuity Assurance Company

     
By
  /s/ Scott Sell
 
   
 
  Name: Scott Sell
Title: Investment Officer

5



    Berkshire Life Insurance Company of America



      By

Name:
Title:



      The Guardian Life Insurance Company of America



      By

Name:
Title:



      Life Insurance Company of the Southwest

         
By
  R. Scott Higgins  
     
 
  Name: R. Scott Higgins
Title:  
Vice President
Sentinel Asset Management



      Massachusetts Mutual Life Insurance Company



      By: Babson Capital Management LLC as Investment Adviser

By

Name:



      Title:



      MassMutual Asia Limited



      By: Babson Capital Management LLC as Investment Adviser

By

Name:



      Title:



      C.M. Life Insurance Company



      By: Babson Capital Management LLC as Investment Sub-Adviser

By

Name:

Title:



      Hakone Fund LLC



      By: Babson Capital Management LLC as Investment Manager

By

Name:



      Title:

6







      The Northwestern Mutual Life Insurance Company

     
By
  /s/ Mark E. Kishler
 
   
 
  Name: Mark E. Kishler
Its Authorized Representative



    The Northwestern Mutual Life Insurance Company for its Group Annuity
Separate Account

     
By
  /s/ Mark E. Kishler
 
   
 
  Name: Mark E. Kishler
Its Authorized Representative



    Teachers Insurance and Annuity Association of America

     
By
  /s/ Lisa M. Ferraro
 
   
 
  Name: Lisa M. Ferraro
Title: Director



    Transamerica Life Insurance and Annuity Company



      By

Name:
Title:

7

Each of the undersigned hereby confirms its continued guaranty of the
obligations of the Company under the Note Agreements, as amended hereby,
pursuant to the terms of the Subsidiary Guaranty Agreement dated as of
August 25, 2005, on this 30th day of July, 2007.

 
280 Interstate North, L.L.C.
(Manager)
5660 NND, L.L.C.
(Manager)
Apalachicola Northern Railroad Company
(Senior Vice President)
Arvida Housing L.P., Inc.
(Senior Vice President)
Crooked Creek Real Estate Company
(Senior Vice President)
Crooked Creek Utility Company
(Senior Vice President)
Deer Point I & II, LLC
(Manager)
Georgia Wind I, LLC
(Manager)
Georgia Wind II, LLC
(Manager)
Georgia Wind III, LLC
(Manager)
Millenia Park One, L.L.C.
(Manager)
Overlook I & II, LLC
(Manager)
Paradise Pointe, LLC
(Senior Vice President)
Park Point Land, LLC
(Manager)
PSJ Waterfront, LLC
(Manager)
Riverside Corporate Center, L.L.C.
(Manager)
Southhall Center, L.L.C.
(Manager)
St. James Island Utility Company
(Senior Vice President)
St. Joe Central Florida Contracting, Inc.
(Senior Vice President)
St. Joe Community Sales, Inc.
(Senior Vice President)
St. Joe Development, Inc.
(Senior Vice President)
St. Joe Finance Company
(Senior Vice President)
St. Joe Home Building, L.P.
By: St. Joe West Florida Contracting, Inc.,
General Partner
(Senior Vice President)
St. Joe Northeast Florida Contracting, Inc.
(Senior Vice President)
St. Joe Residential Acquisitions, Inc.
(Senior Vice President)
St. Joe Timberland Company of Delaware, L.L.C.
(Senior Vice President)
St. Joe Towns & Resorts, L.P.
By: St. Joe/Arvida Company, Inc.,
General Partner
(Senior Vice President)
St. Joe Utilities Company
(Senior Vice President)
St. Joe West Florida Contracting, Inc.
(Senior Vice President)
St. Joe-Southwood Properties, Inc.
(Senior Vice President)
St. Joe/Arvida Company, Inc.
(Senior Vice President)
Sunshine State Cypress, Inc.
(Senior Vice President)
Talisman Sugar Company
(Senior Vice President)
The Port St. Joe Marina, Inc.
(Senior Vice President)

By: /s/ Stephen W. Solomon
Stephen W. Solomon, as its Manager or Senior Vice
President, as the case may be


 
St. Joe Capital I, Inc.
By: /s/ David F. Childers, III
 
David F. Childers, III
President
Residential Community Title Company
By: /s/ Christine M. Martin
 
Christine M. Martin
Vice President

8